As filed with the Securities and Exchange Commission, June 20, 2008 Registration No. 333-145409 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 POST-EFFECTIVE AMENDMENT NO. 3 TO FORM S-1 REGISTRATION STATEMENTUNDERTHE SECURITIES ACT OF 1933 TIMESHARE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 6163 (Primary Standard Industrial Classification Code Number) 88-0476779 (IRS Employer Identification No.) 2350 S. Jones Blvd., Ste. 101 Las Vegas, NV89146 702-215-5830 (Address and telephone number of registrant’s principal offices) InCorp
